DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1 – 4 in the reply filed on January 22nd, 2021 is acknowledged.  
The traversal is on the ground(s) that the restriction is only proper if the claims of the restricted groups are independent or patentably distinct and there would be a serious burden placed on the Examiner if restriction is not required, and the burden is on the Examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction.  
This is not found persuasive because the application is a 371 application, and thus should comply with the requirement of unity of invention (see MPEP § 1875).
	In the traversal, the Applicant also argues that the Examiner has not provided any indication that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity.  The Examiner acknowledges the argument and respectfully disagrees because the Applicant has not advanced any specific error that has occurred.  Furthermore, the groups of inventions as listed in the Restriction Requirement dated December 16th, 2020 do not relate to a single inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the reasons as set forth in the Restriction Requirement mailed December 16th, 2020.
	In addition, the Applicant argues that the search of all the claims would not impose a serious burden on the Office.  The Examiner acknowledges the argument and respectfully disagrees because the inventions have acquired a separate status in the art due to their recognized divergent subject matter.


Claims 5 – 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II, III and IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 22nd, 2021.

Claim Interpretation



The limitation in claim 1 discloses a “semi-ordered” calcium silicate hydrate having an “apparent crystallite size” of 15 nm or less, wherein “semi-ordered” is defined as a diffraction pattern in which the reflections are broader or less well-defined and/or partly absent compared to the diffraction pattern of the crystalline form, but displays few broad phase-specific X-ray diffraction maxima which indicate a certain degree of order compared to the amorphous form which displays no distinguishable X-ray diffraction maxima (see Application’s Specifications at page 4, lines 11 – 29 and Fig. 1).  To clarify the record, the Examiner interprets “semi-ordered” as an X-ray diffraction (XRD) pattern that displays a broader or less well-defined peaks compared to a crystalline calcium silicate hydrate but not as broad compared to an amorphous calcium silicate hydrate.  
In addition, apparent crystallite size is determined by the method of Scherrer using X-ray diffraction (see Application’s Specifications at page 4 line 38 to page 5 line 3).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Leture et al. (U.S. Pat. No. 5709743) (hereinafter referred to as “Leture”, wherein “C” refers to the column number(s) and “L” refers to the line number(s)) in view of Nicoleau et al. (U.S. Pub. No. 2011/0203486 A1) (hereinafter referred to as “Nicoleau”) as evidenced by Grangeon et al. (NPL, . 

Regarding claim 1, Leture teaches a composition (see Leture at C1 L1 – 2 teaching a new agent for accelerating the setting and hardening of siliceous hydraulic binders), comprising:
a mineral constituent (see Leture at C4 L1-6 teaching a composition comprising calcium silicate hydrates (C-S-H) and siliceous binders, which makes up the mineral constituent) and a dispersant (see Leture at C5 L9 – 11 teaching the composition can also contain or be used with additives such as a dispersing agent in order to obtain high solids content).
Leture also teaches less than 35% by weight of crystalline phases other than the semi-ordered calcium silicate hydrate (see Leture at C4 L1-9 teaching a composition comprising at least 35% by dry weight of calcium silicate hydrates and the remainder of the composition correspond to the compounds of the siliceous binders hydrated and formed under usual pressure and temperature conditions, such as, for example portlandite, calcium carbonate, calcium monosulfoaluminate or ettringite).  In addition, Leture teaches example 2 (comparative) wherein the combined crystalline phases C3A, C4AF, CaCO3 and CaSO4 is less than 35% by weight of the mineral constituent (see Leture at C9 L12-16).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 

Leture does not (a) teach the dispersant being a polymeric water-soluble dispersant, and (b) explicitly teach the mineral constituent comprises a semi-ordered calcium silicate hydrate having an apparent crystallite size of 15 nm or less.
As to (a), Leture does not teach the dispersant being a polymeric water-soluble dispersant.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a polymeric polyalkyleneglycol water-soluble dispersant from Nicoleau to the composition in Leture because Lecture teaches that a dispersing agent can be added to the composition in order to obtain high solids content and Nicoleau teaches that the polyalkyleneglycol dispersant can act as an anchor with the surface of the cement particles.
As to 
(b), Leture does not explicitly teach that the mineral constituent comprises a semi-ordered calcium silicate hydrate having an apparent crystallite size of 15 nm or less.  However, Leture teaches an example of the chemical formula of calcium silicate hydrate is (CaO)1.5SiO2(H2O)1.5, wherein the molar ratio of Ca to Si is 1.5, which displays a semi-ordered X-ray diffraction or XRD pattern if/when measured using X-ray Diffractometer (see Leture at C4 L4 – 5) and further discussed by Grangeon.
Grangeon teaches a study using X-ray diffraction to probe and understand the structure of nanocrystalline calcium silicate hydrates, C-S-H (see Grangeon at Title).  Grangeon further teaches the effect of crystallite size was investigated for the disordered variation by calculating the XRD patterns of crystallites having sizes of 20, 10, 3 nm (see Grangeon at page 468, column 2, paragraph 2, 4th sentence). 
	Grangeon teaches that all the features expressed in the XRD patterns from C-S-H are successfully reproduced in the calculation of a disordered tobermorite structure with a size of 20 and 10 nm, thus C-S-H certainly has a tobermorite-like structure affected by turbostratic disorder, at least when the structural Ca/Si ratio ranges between ~0.6 and ~1.7 (see Grangeon at page 468, Fig. 2 and column 2, paragraph 2, 2nd sentence).  This means that when the molar 
Based on the substantially similar structure of the calcium silicate hydrate in the prior art and the claimed invention as written in claims 1 and 2, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, calcium silicate hydrate having a semi-ordered pattern/structure having an apparent crystallite size of 15 nm or less is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes the measurement of semi-ordered diffraction pattern/structure as being achieved through an X-ray Diffractometer (see Application’s Specifications at page 4, lines 11 – 29 and Fig. 1).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to X-ray Diffraction measurements. Additionally, even if X-ray Diffraction was required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any 











Regarding claim 2, Leture as modified by Nicoleau teaches all the claim limitations of claim 1 above and further teaches that the molar ratio of calcium to silicon in the mineral constituent is in a range of from 0.5 to 2.5 (see Leture at C4 L4 – 5 teaching an example of the chemical formula of calcium silicate hydrate is (CaO)1.5SiO2(H2O)1.5, wherein the molar ratio of Ca to Si is 1.5).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 

Regarding claim 3, Leture as modified by Nicoleau teaches all the claim limitations of claim 1 above and further teaches a composition comprises 2% by weight or less of alkali metals, based on the mineral constituent (see Leture at C4 L4 – 5 teaching an example of the chemical formula of calcium silicate hydrate is (CaO)1.5SiO2(H2O)1.5, wherein there are no alkali metals present or less than 2% by weight).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Leture and Nicoleau with evidence from Grangeon as applied to claim 1 above, and further in view of by Mikhail et al. (NPL, Surface Properties of Cement Hydration) (hereinafter referred to as “Mikhail”).










Regarding claim 4, Leture as modified by Nicoleau teaches all the claim limitations of claim 1 above and further teaches that the accelerating agent, due to the starting materials, is generally composed of calcium silicate hydrates (see Leture at C4 L1 - 5), 2/g.
Mikhail teaches the results of a study of the specific surface area and pores structure of calcium silicate hydrate (see Mikhail at page 324, column 2, paragraph 1, 3rd sentence), wherein the molar composition of Ca to Si is from 0.58 to 1.06 (see Mikhail at page 325, column 1, Table 1, sample no. IIA to VA).  As such, the calcium silicate hydrates in Mikhail can be used in the calcium silicate hydrates in Leture because Leture shows only one Ca to Si ratio example but teaches that the agent of the invention, due to the starting materials is generally calcium silicate hydrates.  Furthermore, the Ca to Si ratio in Mikhail is within the ~0.6 to ~1.7 range as evidenced by Grangeon.
In addition, Mikhail teaches that the calcium silicate hydrate formed in suspension was very poorly crystalline with considerable disorder in the structure (see Mikhail at page 325, column 1, paragraph 3, 3rd sentence).  As such, the calcium silicate hydrate in Mikhail displays a disorder or “semi-ordered” XRD pattern/structure.  
Furthermore, Mikhail teaches that the specific BET surface area, S of sample no. IIA to VA is in the range 83.0 to 150.1 m2/g (see Mikhail at page 326, Table IV).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 
One of ordinary skill in the art would have recognized that the calcium silicate hydrates in Mikhail can be used in the calcium silicate hydrates in Leture because Leture shows only one Ca to Si ratio example but teaches that the agent of the invention, due to the starting materials is generally calcium silicate hydrates.  Furthermore, the Ca to Si ratio in Mikhail is within the ~0.6 to ~1.7 range as evidenced by Grangeon and calcium silicate hydrate in Mikhail displays a disorder or “semi-ordered” XRD pattern/structure.  


The phrase “determined in accordance with DIN ISO 9277:2003-05” is a process of measuring the specific BET surface area, therefore it is not seen to differ structurally from the applied prior art of Leture, Nicoleau, Grangeon and Mikhail.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production” (see MPEP § 2113.01).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nicoleau et al. (US 2011/0269875 A1) teaching a hardening accelerator with a plasticizer with a comb polymer having polyether side chains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731